Mika Tiraturyan

From: M Biss <matt@frontsightfocus.org >

Sent: Thursday, October 8, 2015 9:35 PM

To: Tom K. McCrossin

Ce: Tamera Tamera (tamera@frontsightfocus.org); Eldad Oz (eldadoz1@gmail.com); mikey
hartman (mikey@caa-il.com); Mosheoz13 (mosheoz13@gmail.com); mika@kalashnikov-
usa.com

Subject: Re: CAA Part Evaluation Report

ok guys,

I’ve had a chance to review the product you sent me. The top selling 25 items. Below are my thoughts and
suggestions.

Packaging is weak. The Branding for CAA is great, but the red and white photo in the background doesn’t do much to
relate the product to the brand. | might be wrong but | believe you have new branding coming correct? We need to
make sure that from the front of the package as it’s hanging | can clearly see what the product is. Currently, from the
front you can’t tell what the product number, description, etc .

Most of the products block the overall view of the soldier in the background. We should look at changing this imagery
so we can make it simpler for the buyer to identify what they are buying. | hate it when | can’t figure out the package
and model number\Fit. It needs to sell the CAA brand while making it easy to identify the product number, name,

etc.. Again, | believe there is new packaging in the works, | just wanted to point out those issues so we make sure they
are fixed in the new version.

I’m surprised not to see more AK accessories in the top 25. I think we are missing some opportunities here. | don’t
understand with our brand heritage why we can’t be capitalizing from it. Anything cool regarding the AK should be from
our brand. What are the other AK accessories on the market? What are the big sellers and why aren’t they our
product? We should be known for making the best AK products in the world. With some marketing how do we get
more people to turn to us for their AK needs?

Has anybody ever thought of selling a Kit. (Stock, grip, vert grip and fore end) Just curious?

The Catalogue photos need to be changed. Anything with Army Digi pattern has to go. What do we need to do to get
some sexier pictures? There are some that work and others that don’t. | introduced Mika to Defcon Marketing, do we
know the status? They would be an amazing fir to get some really cool images of our product in action.

| think the branding as a whole needs to be changed. | think we need to discuss how much the brand wants to embrace
it’s Israeli and Russian roots? | think we could use that to our advantage to be something “different” in the accessory
market. I'd love to discuss the branding angles.

With the idea of re branding CAA | wanted to show you these sites. | www.silencerco.com ; www.shopnoveske.com ;
www.kryptek.com | think all three understand the idea of creating a lifestyle brand around a product. Is there a way
we could use the company heritage both with the Israeli and Russian and brand it in a way to be cool?
The flashlights in your catalogue suck and from a mile a way they look cheap. Lets either fix those lights and | can help —
with that. Or if the lights aren’t worth it, then lets take them out of the inventory. When thats the only light and mount
that | see in the entire catalogue | worry. Lets discuss.

Ok guys, as you can see these are in no particular order, but good food for thought. I'd love to discus with any and all
of you. My understanding of my job is to be honest with my feedback in order to make the product and the team
better. | hope that my thoughts and comments will only help the brand grow and mature into the market place that it
should. {I’m here to help so please feel free to hit me up direct with any questions.

Matt

On Oct 7, 2015, at 3:50 PM, Tom K. McCrossin <tom@commandarms.com> wrote:

Matt,
Good evening,

In follow-up to our conference call of Tuesday, October 6" | look forward to your pending Report the
week of October 12" concerning all CAA Gear that was sent to you for you evaluation.

As agreed, once we receive this, | will schedule a day and time with Tamera to have a follow-up meeting
with all responsible parties within CAA to review your thoughts and set in motion an agreed upon path
forward. More specific, this will be associated only with the CAA Gear that you have received samples
for however following this we will also then schedule the first day and time for the pending Advisory
Board meetings we have also been discussing as well.

| will send out under separate cover a follow-up to the portion of our discussion with Laura as that
pertained to SHOT Show.

Best Regards,

<image009.png>
<image010.png><image011.png><image012.png>
